Title: To Thomas Jefferson from Tobias Lear, 12 August 1793
From: Lear, Tobias
To: Jefferson, Thomas



August 12th: 1793

By the President’s Command T. Lear has the honor to transmit to the Secretary of State the Report of the Proceedings in the Executive Departmt. of Governmt. in the Territory of the U.S. North West of the Ohio, for six months, ending the 30th. of June last—which the President wishes the Secretary to examine at his leisure and report to him anything that may be found therein requiring the Agency of the President.

Tobias Lear

